 



Exhibit 10.12
MERRILL LYNCH LIFE INSURANCE COMPANY
NONAFFILIATED BROKER-DEALER
WHOLESALING AGREEMENT
This WHOLESALING AGREEMENT (“Agreement”) is made this 28th day of December,
2007. The parties to this Agreement are Merrill Lynch Life Insurance Company, an
Arkansas Company corporation (“Company”), issuer of annuity policies
(“Contracts”), Merrill Lynch, Pierce, Fenner & Smith Incorporated, a Delaware
corporation (“Distributor”), and Transamerica Capital, a California corporation
(“Wholesaler”).
RECITALS
WHEREAS, Company issues the Contracts that are described in the attached
Wholesaling Allowance Compensation Schedules, as may be amended from time to
time, which are registered as securities with the United States Securities and
Exchange Commission (“SEC”) under the Securities Act of 1933 (“1933 Act”); and
WHEREAS, Distributor is duly registered as a broker-dealer with the SEC, is a
member of the Financial Industry Regulatory Authority (“FINRA,” formerly known
in part as the National Association of Securities Dealers, Inc.), and has been
appointed by Company as the principal underwriter of the Contracts, as
applicable; and
WHEREAS, Wholesaler is duly registered as a broker-dealer with the SEC and is a
member of FINRA; and
WHEREAS, Company and Distributor desire to authorize Wholesaler to perform
wholesaling services as set forth in Exhibit A (“Wholesale Services”) in regard
to the Contracts.
NOW, THEREFORE, in consideration of the premises and mutual promises contained
herein, the parties agree as follows:

1.   APPOINTMENT

Company and Distributor hereby authorizes Wholesaler, on an exclusive basis, to
enter into arrangements with broker-dealers for the purpose of promoting the
Contracts to such broker-dealers and performing Wholesale Services to such
broker-dealers’ registered representatives. Wholesaler shall provide Wholesaling
services only to broker-dealers that have been pre-approved by Company or
Distributor to receive such services. Company and Distributor agree that
Wholesaling Services shall not include determining the suitability of any
Contract for any prospective purchaser, recommending any Contract to any
prospective purchaser, either directly or indirectly through broker-dealers,
supervising the sales activities of broker-dealers and their registered
representatives or ensuring their compliance with any applicable insurance and
securities laws, regulations and rules. However, if Wholesaler undertakes to
provide any of the aforementioned services to any broker-dealer or registered
representative, Wholesaler agrees to perform such service in accordance with the
requirements set forth in FINRA’s conduct rules regarding determinations of
suitability, sales supervision and compliance supervision.

1



--------------------------------------------------------------------------------



 



For purposes of this Agreement, Wholesaler shall only promote the Contracts to
Merrill Lynch, Pierce, Fenner and Smith Incorporated and its registered
representatives for the term of this Agreement.

2.   REPRESENTATIONS

Company, Distributor and Wholesaler represent to each other that each of them,
and each of their undersigned officers, has full power and authority to enter
into this Agreement.

  a.   Company represents to Distributor and Wholesaler that the Contracts and
the related Separate Accounts have been duly registered with the SEC in
accordance with the requirements of the 1933 Act and the Investment Company Act
of 1940 (“1940 Act”), respectively, and the SEC rules promulgated thereunder,
and comply with these and all other applicable federal securities laws and
regulations.     b.   Company represents to Distributor and Wholesaler that the
Contracts have been duly filed with and approved for sale by the insurance
departments of each state and other jurisdiction in which the Contracts are
offered for sale.     c.   Company represents to Distributor and Wholesaler that
the Contracts’ prospectuses included in the Company’s registration statements
and post-effective amendments thereto, as have been filed or will be filed with
the SEC, contain or will contain, as of their respective effective dates, all
statements and information required to be stated therein by the 1933 Act, and in
all other respects conform or will conform with the requirements of the 1933
Act.     d.   Distributor represents to Company and Wholesaler that it is duly
registered with the SEC as a broker-dealer under the provisions of the
Securities Exchange Act of 1934 (“1934 Act”) and is a member of FINRA.     e.  
Wholesaler represents to Company and Distributor that it is duly registered with
the SEC as a broker-dealer under the provisions of the 1934 Act and is a member
of FINRA. Wholesaler also represents to Company and Distributor that it is, or
will be, a licensed broker-dealer in any state or other jurisdiction in which it
will perform Wholesaling Services if that state or jurisdiction regulates the
Contracts as securities and requires Wholesaler to be a licensed broker-dealer
to perform Wholesaling Services and/or to sell the Contracts.     f.  
Wholesaler represents to Company and Distributor that it is duly licensed as an
insurance agent in each state and other jurisdiction in which it will perform
Wholesaling Services.     g.   Wholesaler represents to Company and Distributor
that each individual that Wholesaler designates and authorizes to perform
Wholesaling Services (“Wholesaling Agents”) will be registered representatives
of Wholesaler, will be duly contracted or appointed by Company as an insurance
producer, will be pre-approved

2



--------------------------------------------------------------------------------



 



      by Distributor to perform Wholesaling Services, will be registered with
FINRA in the category of registration that is required to sell the Contracts,
and will have all other necessary securities and insurance licenses that are
required to perform Wholesaling Services and sell the Contracts in the states
and other jurisdictions in which Wholesaling Agents perform Wholesaling
Services.

  h.   Company, Distributor and Wholesaler each represents and warrants that, to
the extent applicable to their operations, they have adopted and will enforce
policies and procedures that are reasonably designed to comply with (i) all
anti-money laundering requirements of the USA Patriot Act (“Act”) and the
regulations promulgated thereunder, and (ii) all suspicious activity reporting
and other reporting requirements of the Act and the rules of FINRA and any other
applicable administrative agency (“Rules”). Company, Distributor and Wholesaler
agree that their separate obligations to comply with the applicable requirements
of the Act and Rules, including the filing of any reports, will not be
diminished by any other party complying with its applicable requirements under
the Act and Rules.     j.   Company represents and warrants that all materials,
including but not limited to prospectus and any supplements for Contracts,
training materials, illustration software, brochures, marketing materials and
policy forms (collectively “Wholesaling Materials”), provided to Wholesaler in
order for Wholesaler to perform Wholesaling Services, comply with applicable
insurance and state and federal securities laws, and filing requirements if any,
and will be true and accurate in all material respects and will not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. Company acknowledges and agrees that
Wholesaler will be using and relying on Wholesaling Materials without
independent investigation or verification thereof.

3.   COMPLIANCE AND SUPERVISION

  a.   Wholesaler agrees that in providing Wholesaling Services, Wholesaler and
its Wholesaling Agents will fully comply with all applicable rules and
regulations of the SEC and FINRA, including without limitation FINRA’s Conduct
Rules, and will comply with all applicable rules and regulations of the states
and other jurisdictions in which Wholesaling Services are performed. Wholesaler
further agrees that it and its Wholesaling Agents will conform to all applicable
policies and procedures of Company, as such policies and procedures may be
amended from time to time, to the extent that they do not conflict with the
terms of this Agreement.     b.   Wholesaler agrees that it will establish and
maintain compliance and supervisory rules and procedures for the supervision of
Wholesaling Agents, and that it will diligently supervise its Wholesaling Agents
in regard to their performance of Wholesaling Services. Wholesaler’s supervisory
responsibilities shall include, but shall not be limited to, ensuring that
(1) all Wholesaling Agents are registered representatives of Wholesaler, (2) all
Wholesaling Agents have all necessary

3



--------------------------------------------------------------------------------



 



      securities and insurance licenses to perform the Wholesaling Services,
(3) all Wholesaling Agents are trained and qualified to perform the Wholesaling
Services, (4) all Wholesaling Agents use only advertising materials and sales
literature that have been approved by Company, as applicable under the
circumstances, (5) all Wholesaling Agents use only current prospectuses in
performing Wholesaling Services, (6) Wholesaling Services are provided to only
those broker-dealers (and their registered representatives) that have been
pre-approved by Company or Distributor to receive such services, and
(7) Wholesaling Services are conducted only in states and other jurisdictions in
which Company has authorized the solicitation of the Contracts.

  c.   If Wholesaler discovers that any Wholesaling Agent has failed to comply
with Company’s and/or Distributor’s standards or rules with regard to
Wholesaling Services, or if Wholesaler shall discover that any Wholesaling Agent
has failed to comply with the terms of this Agreement that relate to Wholesaling
Services, and if such failure constitutes a material breach of the
aforementioned standards or rules or of this Agreement, Wholesaler shall
immediately notify Company and Distributor. Also, Wholesaler shall immediately
terminate the Wholesaling Agent’s authority to perform Wholesaling Services.    
d.   Upon the request of Company or Distributor, Wholesaler shall furnish to
Company or Distributor certification that Wholesaler has policies and procedures
reasonably designed to achieve compliance with applicable securities laws and
FINRA rules.     e.   Company will be solely responsible for conducting all due
diligence reviews of all broker-dealers and their registered representatives
that are recommended by Wholesaler under Section 4 of this Agreement.     f.  
Wholesaler agrees that it will not divulge any of Company’s or Distributor’s
Confidential Information to any third party and will train and supervise the
Wholesaling Agents to ensure that they maintain the confidentiality of such
information. Notwithstanding the foregoing, Wholesaler shall not be restricted
from disclosing any of Company’s or Distributor’s Confidential Information if it
is required to do so by any applicable state or federal laws, or by order of any
court or government agency that has jurisdiction over the parties upon prior
written notice. Furthermore, this restriction shall not apply to Confidential
Information which, without any breach by Wholesaler of any obligation of
confidentiality: (1) is independently developed by Wholesaler; (2) is or becomes
publicly known; (3) is already known by Wholesaler, evidenced by the written
records of Wholesaler; or (4) is obtained from an independent source.
“Confidential Information” shall be defined as all information communicated to
Wholesaler by Company or Distributor relating to the Company, Distributor, or
their affiliates, during the term of this Agreement, including but not limited
to: 1) financial, business or technical information of the Company, Distributor,
or their affiliates, and 2) information regarding consumers, customers or policy
holders.

4



--------------------------------------------------------------------------------



 



      Wholesaler also agrees to comply with the provisions of the
Gramm-Leach-Bliley Act (“GLBA”), the rules and regulations promulgated
thereunder, SEC Regulation S-P and all relevant state laws and regulations that
may apply to Wholesaler’s and the Wholesaling Agents’ receipt of any non-public
personal information (as defined in GLBA, the regulations thereunder, SEC
Regulation S-P or relevant state laws and regulations) of Company’s customers,
including without limitation purchasers and prospective purchasers of the
Contracts.

4.   LICENSING AND/OR APPOINTMENT OF RETAIL BROKER-DEALERS AND THEIR REGISTERED
REPRESENTATIVES

Wholesaler shall recommend to broker-dealers and to their registered
representatives who are not contracted or appointed with Company, but desire to
sell the Contracts, that they become contracted with or appointed by Company.
Furthermore, Wholesaler shall recommend to such broker-dealers that they sign
selling agreements with Company and Distributor to become authorized to sell the
Contracts. Company and/or Distributor reserve the right to reject any such
recommendation.

5.   ADVERTISING, SALES LITERATURE AND OTHER SALES PROMOTION MATERIALS

Wholesaler and its Wholesaling Agents shall use only advertising, sales
literature and other sales promotion materials that have been pre-approved in
writing by Company when performing Wholesaling Services.

6.   COMPENSATION

  a.   All commissions and other compensation payable for Wholesaling Services
shall be payable to Wholesaler in accordance with the Wholesaling Allowance
Compensation Schedules attached to this Agreement, as such Schedules may be
amended from time to time. Commissions and other compensation for Wholesaling
Services related to any particular Contract shall be determined in accordance
with the Wholesaling Allowance Compensation Schedule for that Contract that is
in effect at the time that premium payments for the Contract are received by
Company. Company reserves the right to amend any Wholesaling Allowance
Compensation Schedule at any time upon prior written notice to Wholesaler. The
amendment of any Wholesaling Allowance Compensation Schedule shall be effective
as of the effective date set forth in the written notice, and shall apply to all
premiums for Contracts that are received by Company on and after that date. The
compensation to the Wholesaling Agent will be governed by the agreement between
Wholesaler and the Wholesaling Agent.     b.   If Company is required to refund
premiums or return Contract values and waive surrender charges on any Contract
for any reason, then no commission or other compensation for Wholesaling
Services will be payable with respect to such premiums and any commissions or
other compensation for Wholesaling Services previously paid on account of such
premiums must be refunded to Company.

5



--------------------------------------------------------------------------------



 



  c.   For purposes of this section, Company is solely responsible for any
Compensation payable hereunder.

7.   HOLD HARMLESS AND INDEMNIFICATION PROVISIONS

If any director, officer, employee, associated person or other agent of any
party to this Agreement (“Employer Party”) materially breaches any of the
provisions of this Agreement, or otherwise fails to materially comply with any
of its provisions, the Employer Party agrees to indemnify and hold harmless each
of the other parties hereto for any and all liability, loss, damage or expense,
including without limitation reasonable attorney’s fees and costs, that any of
the other parties may incur or suffer as a result of such material breach or
failure to materially comply. For purposes hereof, the term “associated person”
shall have the same definition as in Article I of FINRA By-Laws. No party to
this Agreement shall be responsible to perform any act or other obligation of
any other party.

8.   NON-ASSIGNABILITY OF AGREEMENT

No party may assign any of its rights or obligations under this Agreement
without the express prior written consent of each of the other parties hereto.

9.   NON-WAIVER OF BREACH

The failure of any party to terminate this Agreement for any act or omission by
any other party that constitutes a breach of this Agreement shall not constitute
a waiver by such party of the right to terminate this Agreement at a later time
for another such breach.

10.   AMENDMENTS

No amendment to this Agreement will be effective unless it is in writing and
signed by all of the parties hereto.

11.   INDEPENDENT CONTRACTOR

Wholesaler is an independent contractor of Company and Distributor.

12.   NOTIFICATION OF DISCIPLINARY PROCEEDINGS AND AGREEMENT TO COOPERATE IN
INVESTIGATIONS

  a.   Wholesaler agrees to promptly notify Company and Distributor if
Wholesaler receives notice that any of the following actions have been taken, or
are threatened to be taken, against Wholesaler or any of its Wholesaling Agents
in connection with the Wholesaling Services: (1) any disciplinary proceeding by
the SEC, FINRA, any securities or insurance regulatory authority of any state or
other jurisdiction, or any other governmental agency or self-regulatory
organization; (2) any civil lawsuit or criminal indictment; or (3) any
arbitration proceeding. In the event that any of the aforementioned actions are
taken or threatened, Wholesaler agrees to fully cooperate with Company and
Distributor in connection with any investigation that they may

6



--------------------------------------------------------------------------------



 



      make of the claims against Wholesaler or its Wholesaling Agents in such
regulatory proceeding, civil lawsuit, criminal indictment or arbitration
proceeding.

  b.   Company, Distributor and Wholesaler jointly agree to fully cooperate with
each other, subject to the advice of their respective counsel, with regard to
any securities, insurance or other regulatory investigation or proceeding that
may arise in connection with or as a result of any Wholesaling Services.

13.   BOOKS AND RECORDS

  a.   Company, Distributor and Wholesaler agree to maintain such books,
accounts, records and other documentation pertaining to Wholesaling Services and
related sales of Contracts (“Books and Records”) that are required to be
maintained by applicable laws and regulations, and shall preserve all such Books
and Records for the periods prescribed by such laws and regulations. Each party
hereto shall maintain its Books and Records so as to clearly and accurately
disclose the nature and details of the transactions covered thereby, including
such accounting records that may be necessary to correctly determine the
compensation to be paid for Wholesaling Services.     b.   If any party hereto
shall request from any other party any report or other information pertaining to
Wholesaling Services and related sales of Contracts for the purpose of enabling
the requesting party to comply with its record keeping and reporting
requirements under applicable laws and regulations, the party upon whom the
request is made shall, to the best of its ability, promptly furnish a copy of
such report and/or provide such information to the requesting party.

14.   LIMITATIONS

Company and Distributor shall have the sole and exclusive authority to make,
alter or discharge any selling agreement between Company and Distributor.
Company shall have the sole and exclusive authority to make, alter or discharge
any of its Contracts, waive any forfeiture, grant or permit an extension of time
for making any premium payment, alter any form used in connection with any of
its Contracts, or enter into any proceeding in a court of law or before any
regulatory agency in the name of or on behalf of Company.

15.   TERMINATION

This Agreement shall continue until April 30, 2008, subject to termination by
any party hereto with or without cause upon sixty (60) days prior written notice
to the other parties; except however, that in the event Distributor or
Wholesaler ceases to be a registered broker-dealer with the SEC or a member of
F1NRA, this Agreement shall terminate immediately. Upon termination of this
Agreement, the authorizations, rights and obligations of the parties shall
cease, except for the survival of (1) the provisions contained in Sections 7, 12
and 13 hereof.

7



--------------------------------------------------------------------------------



 



16.   NOTICES

All notices to Company, Distributor and Wholesaler relating to this Agreement,
or to any other matter that may otherwise arise in connection with Wholesaling
Services, shall be sent to:
Company:
Merrill Lynch Life Insurance Company
4333 Edgewood Road NE
Cedar Rapids, IA 52499
Attn: President and Division General Counsel
Distributor:
Merrill Lynch, Pierce, Fenner & Smith Incorporated
1700 Merrill Lynch Drive, 3rd Floor
Pennington, New Jersey 08534
Attn: Barry Skolnick, First Vice President & Assistant General Counsel
Wholesaler:
Transamerica Capital, Inc.
4600 South Syracuse Street, Suite 1100
Denver, CO 80237
Attn: President and Legal Department
All notices shall be in writing, shall be addressed as indicated above, and
shall be sent by United States mail, telegram, facsimile or personal delivery.
Notices sent by United States mail shall be deemed delivered by the third
business day after such notice is deposited in the mail properly addressed and
with correct first class postage pre-paid. Notices sent by telegram or facsimile
shall be deemed delivered when sent if properly addressed. Notices sent by
personal delivery shall be deemed delivered when received by the person to whom
the notice is addressed, or by that person’s duly authorized representative.

17.   BINDING EFFECT AND SEVERABILITY

This Agreement shall be binding on and shall inure to the benefit of the parties
hereto and to their respective successors in interest. If any provision of this
Agreement would require any party to take any action that is, at that time,
prohibited by applicable federal law or regulation, by FINRA rule, or by the
applicable laws or regulations of any state or other jurisdiction, or if any
provision of this Agreement is held to be invalid or unenforceable by a court of
competent jurisdiction, then such provision shall be enforced only to the extent
permitted by such law, regulation, rule or court decision, and all of the other
provisions of this Agreement shall remain in full force and effect to the
greatest extent possible.


8



--------------------------------------------------------------------------------



 



18.   ENTIRE AGREEMENT

This Agreement and the attached Exhibits and Wholesaling Allowance Compensation
Schedules constitute the entire agreement between Company, Distributor and
Wholesaler with respect to the subject matter hereof, and supersedes any and all
prior oral or written understandings, agreements or negotiations between the
parties with respect to the subject matter. No prior writings by or between the
parties hereto with respect to the subject matter hereof shall be used by any
party to interpret any provision of this Agreement.

19.   GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without giving any effect to any
principles of conflict of laws.

20.   DISPUTE RESOLUTION

Any dispute, claim, or controversy arising out of or relating to this Agreement,
or any breach thereof, will be submitted to binding arbitration under FINRA Code
of Arbitration Procedure and settled in accordance with the then existing rules
thereof. Any such arbitration shall be conducted in New York, New York, and each
arbitrator shall be from the securities industry. Any award rendered by the
arbitrators shall be binding and judgment thereon may be entered in any court
having jurisdiction thereof.

21.   EXECUTION IN COUNTERPARTS

This Agreement may be executed in two or more counterparts, each of which when
taken together shall constitute one and the same instrument.

22.   CAPTIONS

The captions of this Agreement are for convenience and reference only, and the
words contained therein shall not be held to explain, modify, amplify or aid in
the interpretation, construction or meaning of any provision of this Agreement.

9



--------------------------------------------------------------------------------



 



23.   TIME IS OF THE ESSENCE

Time is of the essence in the performance of the provisions of this Agreement.

24.   EFFECTIVE DATE

This Agreement shall be effective as of the date first shown on page 1 hereof.
IN WITNESS WHEREOF, the parties have executed this Agreement as indicated by the
signatures set forth below.

          Merrill Lynch Life Insurance Company
      By:   /s/ Brain C. Scott         Title:   Brain C. Scott       Merrill
Lynch, Pierce, Fenner & Smith Incorporated
      By:   /s/ Barry G. Skolnick         Barry G. Skolnick           Title:  
First Vice President        Transamerica Capital, Inc.
      By:   /s/ Rob Frederick         Title: President             

10



--------------------------------------------------------------------------------



 



         

WHOLESALING ALLOWANCE COMPENSATION SCHEDULE
Annuity Contracts
Merrill Lynch Investor Choice
Merrill Lynch Consults Annuity
Merrill Lynch Asset I Annuity
RateMax Annuity

11



--------------------------------------------------------------------------------



 



EXHIBIT A
WHOLESALE SERVICES
Wholesaler, through its Wholesaling Agents, may provide Wholesaling Services
listed below, or other activities related to this Agreement as agreed to in
advance in writing among Wholesaler, Company, Distributor and/or broker-dealers
(“BD”):

  •   At the request of BD, Company or Distributor, provide training on Contract
features to BD and its registered representatives (“RRs”) utilizing materials
created and approved by Wholesaler, Company, Distributor and BD.     •   Answer
questions from BD and RRs regarding Contract features as represented in
Wholesale Materials.     •   Complete insurance illustrations at the request of
RRs for RRs to deliver to prospective Contract purchasers utilizing software
provided by Company based on customer information provided by RRs.     •  
Assist BD with the review of Contract applications for completeness prior to
forwarding Contract applications to Company.     •   Assist BD with processing
commissions received by BD under selling group agreements executed among BD,
Company and Distributor.

12